Citation Nr: 9927839	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  96-10 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for disability of 
the right index, long and ring fingers, rated 20 percent 
disabling.  

2.  Entitlement to an increased evaluation for status post 
meniscectomy of the right knee, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an increased evaluation for residuals of 
low back musculoskeletal strain, currently evaluated as 10 
percent disabling.  


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from October 1970 to 
September 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from July 1995 and April 1998 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
the disabilities at issue and assigned the initial ratings.  
See Fenderson v. West, 12 Vet.App. 119 (1999). 


FINDINGS OF FACT

1.  The right hand disability manifested at the time of the 
veteran's entry to service involved amputation of the distal 
joints of the index, middle and ring fingers, major 
extremity.

2.  Prior to March 1999, the disability over and above that 
existing at the time of the veteran's entry to service 
consisted principally of symptomatic amputation tips of the 
long and middle fingers.

3.  From March 1999, the disability over and above that 
existing at the time of the veteran's entry to service 
consisted principally of symptomatic amputation tips of the 
long, middle and ring fingers and apparent fusion of the 
distal interphalangeal joint of the index finger.

4.  Residuals of a meniscectomy of the right knee are 
manifested by right patellofemoral knee pain, crepitus during 
motion, medial joint space tenderness and limited motion.

5.  From May 1998 to March 1999, residuals of low back 
musculoskeletal strain were manifested by severe limitation 
of motion of the lumbar spine.

6.  Prior to May 1998, and from March 1999, residuals of low 
back musculoskeletal strain were manifested by normal range 
of motion of the lumbar spine with no significant pain on 
motion.  


CONCLUSIONS OF LAW

1.  Prior to March 1999, the schedular criteria for a 
disability rating in excess of 20 percent for disability of 
the right index, long and ring fingers were not met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.22, 
4.25, 4.71a, Diagnostic Codes 5138, 5222, 7804 (1998).

2.  From to March 1999, the schedular criteria for a 
disability rating of 40 percent, for disability of the right 
index, long and ring fingers were met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.22, 4.25, 4.71a, 
Diagnostic Codes 5138, 5225, 7804 (1998).

3.  The schedular criteria for a disability rating in excess 
of 10 percent for status post meniscectomy of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).

4.  Prior to May 1998, the schedular criteria for a 
disability rating in excess of 10 percent for residuals of 
low back musculoskeletal strain were not met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (1998).

5.  From May 1998 to March 1999, the schedular criteria for a 
disability rating of 40 percent for residuals of low back 
musculoskeletal strain were met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1998).


6.  From March 1999, the schedular criteria for a disability 
rating in excess of 10 percent for residuals of low back 
musculoskeletal strain were not met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the veteran's claims for increased 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994). Since the Board is satisfied 
that all relevant and available facts have been properly 
developed, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

I.  An Increased Evaluation for Preexisting Right Hand Injury 

On his Reports of Medical History, the veteran has stated 
that he is right-handed.  Service medical records refer 
several times to a preservice accident in which the distal 
tips of the right second, third, and fourth fingers had been 
avulsed.  Because of complaints of soft tissue atrophy and 
pain in the right fingers, he was afforded in February 1990 a 
consultation from a Hand Surgery Service.  A report of this 
examination noted a history of amputation of the tips of the 
right fingers when the veteran was 16 years old.  He had done 
well after that except for occasional complaints of breakdown 
of the tip of the middle finger.  Examination revealed a 
residual nail present and some deepened crease of the volar 
pad with occasional breakdown.  There was a slight prominence 
of the middle phalanx.  The surgeon noted that the options 
included leaving the finger alone or performing bone 
shunting.  The veteran chose not to have further amputation. 

VA orthopedic examination in December 1994 noted a history of 
preservice amputations at the tips of the right index, long, 
and ring fingers.  The veteran stated that since he had been 
in service, the pain in those three digits had become worse.  
Examination of the right hand revealed old, mature 
amputations at the index finger, at the ring finger at the 
distal phalangeal level, and at the long finger at the distal 
interphalangeal level.  Functioning of the remaining digits 
was completely normal.  No tenderness was noted at the tips 
of any of these digits.  The diagnosis was fingertip 
amputations, right index, long, and ring fingers.  

Orthopedic examination in October 1996 noted complaints of 
pain over the tip of the amputated long finger and skin 
breakdown, cracking, and fissuring with stress over the index 
finger.  Examination of the right hand revealed that the 
index finger had been amputated at the mid-distal phalangeal 
level.  The overlying skin was loose, cracked, fissured, and 
tender to touch.  The sublimis was intact, but the profundus 
was not functioning.  The long finger had an amputation at 
the distal interphalangeal level with tight skin closure and 
a partial regeneration of nail and minimal tenderness.  The 
ring finger had been amputated at the distal interphalangeal 
level; there was no tenderness over the acceptably-padded 
tip.  The diagnosis was tender amputation stump, right index 
and long fingers.  The examiner commented that the right hand 
had some skin coverage problems, but they apparently were not 
bothering him enough to consider revising the amputations.  

The May 1998 VA disability evaluation examination report 
recounts the veteran's history that, after he had been in the 
Army about five to ten years, the skin of his right middle 
finger started retracting and became very sensitive.  
Ultimately, he was sent to Walter Reed Army Hospital for 
consultation with regard to the middle finger of his right 
hand.  It was advised that the only way they could correct 
this was to shorten it back another 3/4 inch to decrease the 
sensitivity of the fingertip.  He chose not to have it done.  
He reported that this finger was tender to touch and that in 
cold weather the skin would break and bleed and that 
occasionally the bone seemed to work through the skin, 
causing the finger to be raw for a while.  He had no problems 
with the index and ring fingers.  The veteran stated that he 
worked in a tool and die shop and that because of this 
hypersensitivity he very often had to do work with his left 
hand that he would normally to with his right hand.  On 
examination, amputations of the fingertips of the index, 
middle, and ring fingers of his right hand were noted.  The 
ring and middle fingers had been amputated through the distal 
interphalangeal joint.  The index finger had been amputated 
through the base of the distal phalanx.  He had excellent 
motion in his fingers, except for the distal interphalangeal 
joint of his index finger, which would flex only 10 degrees 
compared to 80 degrees of flexion in that joint on his left 
hand index finger.  There was some hypersensitivity over the 
tip of the little finger of his right hand and a little bit 
of hypertrophic thickening of the skin over his middle 
finger.  The diagnosis was painful amputation tip of the 
right middle finger.  

A VA examination report in March 1999 included a statement by 
the veteran that during his Army career, he had been required 
to do quite a bit of heavy labor, and, although functionally 
able to do it, he had loss of motion at the distal 
interphalangeal joint of the index finger as well as 
significant wear and tear on the distal aspects of his digits 
to all three fingers.  At present, he had chronic pain about 
the distal aspects of his fingers, as well as occasional 
draining wounds.  

Examination of the veteran's right hand revealed partial 
amputation of the right index finger with some remnant of the 
nail in place and amputations at the distal interphalangeal 
joints of both the middle and ring fingers with well healed 
incision sites.  There was, however, a loss of fat pad over 
the middle as well as ring fingers and significant callous 
formation as well as skin breakdown over these digits, but no 
significant draining wounds at this time.  He was mildly 
tender to palpation on the distal aspect of his middle as 
well as ring fingers and index finger.  The impression was 
significant skin breakdown over the distal aspects of the 
index, middle, and ring fingers as well as loss of fat pad 
and apparent fusion of the index distal interphalangeal 
joint.  The examiner commented that he believed the 
aggravation of the condition was related to heavy labor over 
the past 21 years.  

In April 1999, the RO granted service connection for 
hypersensitivity, secondary to fat pad atrophy of the right 
index, long, and ring fingers on the basis of aggravation of 
pre- service disability, and assigned an evaluation of 20 
percent.

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree existing at the time of entrance into service, whether 
the particular condition was noted at the time of entrance 
into service or it is determined upon the evidence of record 
to have existed at that time.  It is necessary, therefore, in 
all cases of this character to deduct from the present degree 
of disability the degree, if ascertainable, of the disability 
existing at the time of entrance into active service.  
38 C.F.R. § 4.22 (1998);  Verdon v. Brown, 8 Vet. App. 529 
(1996).

It has been determined by all the evidence of record that the 
veteran had pre- existing amputation of the distal phalanges 
of the right middle, ring and little fingers.  The evidence 
does not show that prior to service, the amputations stumps 
were symptomatic or that there was any other functional 
impairment of these fingers.  According to 38 C.F.R. § 4.71a, 
amputations at distal joints or through distal phalanges, 
other than negligible losses, will be rated as prescribed for 
favorable ankylosis of the fingers.  Favorable ankylosis of 
the index, middle, and ring fingers, major hand, is 30 
percent disabling under Diagnostic Code 5222.  This, then, is 
the degree of disability existing at the veteran's entry into 
service.

The post- service degree of disability is ascertainable from 
the current medical evidence.  According to the VA 
examination in October 1996, the veteran had tenderness at 
the tips of the index and long fingers as well as skin 
breakdown at the tip of the  index finger.  The ring finger 
was not tender.  

The Board is of the opinion that the symptomatic amputation 
tips may be rated by analogy to objectively tender and 
painful scars.  According to Diagnostic Code 7804, a 
superficial scar that is objectively tender and painful is 10 
percent disabling.  With application of the principle of 
combined ratings, the symptomatic tips of the index and long 
fingers warrants a combined 20 percent rating.  This is the 
degree of disability over and above that shown at service 
entry.  

On the next VA examination, in May 1998, pain involving the 
tip of the middle finger was again shown objectively, as was 
some limitation of motion at the proximal interphalangeal 
joint of the index finger.  These findings establish 
entitlement to no more than the 20 percent currently 
assigned.

However, by the time of the VA examination in March 1999, the 
tips of the long, middle and ring fingers were all shown to 
be symptomatic.  There was history of chronic pain and 
occasional draining wounds about the distal aspect of each 
finger.  There was also clinical evidence of skin breakdown 
and mild tenderness to palpation again of each finger, as 
well as apparent fusion of the distal interphalangeal joint 
of the index finger.  In view of the fact that all three 
fingers were now shown to be symptomatic, each may be 
considered to warrant a 10 percent rating by analogy to a 
tender and painful scar.  In addition, the apparent fusion of 
the distal interphalangeal joint of the index finger, to be 
rated as for favorable ankylosis of that finger, is 10 
percent disabling under Diagnostic Code 5225.  With 
application of the benefit of the doubt rule, and the 
principles of combined ratings, from March 1999, the degree 
of disability over and above that shown at service entry is 
now 40 percent disabling.  The case does not present an 
exceptional or unusual disability picture.

II.  An Evaluation in Excess of 10 Percent for Status Post 
Meniscectomy of the Right Knee

The veteran's separation examination in August 1994 noted the 
presence of degenerative joint disease of both knees.  VA 
orthopedic examination in October 1996 provided a diagnosis 
of residual-stage medial meniscectomy of the right knee with 
early traumatic arthritis.  The veteran reported that the 
knee continued to bother him with some form of pain, but no 
instability.  Findings included tenderness over the medial 
joint line.  Flexion and extension were normal.  The 
ligaments were stable.  X-rays showed slight narrowing of the 
medial joint space.  

On orthopedic examination in May 1998, the veteran reported 
that lately, the knee had caused daily pain and swelling.  He 
did not wear a brace.  His knee was painful if he had to 
stand on it for long periods of time or if he had to do any 
prolonged walking.  He was unable to squat, kneel, or climb.  
He had not missed any work because of his right knee, stating 
that he went ahead and worked despite the discomfort.  
Examination revealed that the veteran walked with a mild 
antalgic gait on the right.  There was a mild genu varus 
bilaterally in both knees.  He could heel walk and toe walk, 
but could only do a partial squat because of pain in his 
knees.  There was crepitation on flexion and extension.  Some 
bony excrescences could be palpated about the right knee on 
flexion and extension.  The knee was stable.  There was no 
capsular thickening or synovial effusion.  The right knee did 
not extend past 6 degrees of flexion and flexed to 138 
degrees.  He had mild patellofemoral pain on patellofemoral 
compression.  

The veteran was afforded another VA disability evaluation 
examination in March 1999.  He stated that he had done well 
following the 1973 surgery for a right knee medial 
meniscectomy until the past several years, when he developed 
quite a bit of right knee pain, especially with ambulating or 
standing for periods of time.  He occasionally took over-the-
counter, nonsteroidal anti-inflammatory medications without 
significant relief.  Physical examination disclosed an 
approximate 5 degree flexion contracture on the right.  Range 
of motion was 5-130 degrees approximately in his right knee, 
with crepitus noted during range of motion.  He had some 
medial joint space tenderness, but no significant tenderness 
on palpation.  There was no evidence of effusion; McMurray's 
test was within normal limits; Lachman's test demonstrated 
intact anterior cruciate ligament with no significant laxity; 
and the veteran did not have any significant ligamentous 
laxity to varus or valgus stress test.  Reports of x-rays of 
the right knee showed good alignment, but significant 
narrowing of the medial joint space with changes consistent 
with osteophytic formations, as well as flattening of the 
medial femoral condyle.  The examiner commented that the 
veteran had now developed osteoarthritis in the right knee 
consistent with a meniscectomy in the past and that the right 
knee osteoarthritis was related to the surgery required for 
his medial meniscal tear.  

The veteran's right knee disorder is rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
referable generally, to recurrent subluxation or lateral 
instability, but also applicable to impairment not otherwise 
specified in the rating codes.  If the disorder is severe, a 
30 percent evaluation is warranted; if moderate, a 20 percent 
evaluation is warranted, and if slight, a 10 percent 
evaluation is warranted.

Under Diagnostic Code 5260, if flexion is limited to 15 
degrees, a 30 percent evaluation is warranted; with flexion 
limited to 30 degrees, a 20 percent evaluation; and with 
flexion limited to 45 degrees, a 10 percent evaluation.  
Flexion limited to 60 degrees is noncompensable.  Under 
Diagnostic Code 5261, if extension is limited to 45 degrees, 
a 50 percent evaluation is warranted; if limited to 30 
degrees, a 40 percent evaluation; if limited to 20 degrees, a 
30 percent evaluation; if limited to 15 degrees, a 20 percent 
evaluation; and if limited to 10 degrees, a 10 percent 
evaluation.  The disorder is noncompensable if extension is 
limited to 5 degrees.  

In rating disability of the joints, consideration must be 
directed at functional loss due to pain supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion or other factors such as . 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, swelling, deformity, atrophy of 
disuse, or muscle spasm.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  See 38 C.F.R. §§ 4.40, 4.45, 4.59
 
The Board notes that on the initial VA examination in August 
1994, motion of the knee was normal, there was no instability 
and findings were principally of tenderness over the medial 
joint line and slight arthritic changes.  This evidence 
establishes no more than slight disability, and, therefore, 
no more than the 10 percent rating is warranted.  

At the time of the VA examination in May 1998, and confirmed 
on the VA examination in March 1999, the veteran had reported 
that the knee had become increasingly symptomatic, with 
history of pain and effusion.  Objectively, there was no 
effusion or ligamentous instability shown, but there was a 
flexion deformity of approximately 5 degrees and loss of 
extension of at most 10 degrees.  These findings do not 
establish entitlement to a compensable rating under the 
rating criteria pertaining to ankylosis or limited motion of 
the knee, Diagnostic Codes 5256, 5260, 5261, and, therefore, 
do not establish entitlement to  rating greater than 10 
percent after considering the DeLuca principles.  

Other findings were medial joint space tender ness, and, for 
the first time, crepitus on motion.  However, again it must 
be emphasized that no swelling or instability was shown.  In 
the Board's judgment, even conceding that the knee was more 
symptomatic than in the past, the disability remained no more 
than slight, and, accordingly, a higher rating under 
Diagnostic Code 5257 is not warranted.

III.  An Evaluation in Excess of 10 Percent for Residuals of 
Low Back Musculoskeletal Strain

Initial VA examination in November 1994 noted that the 
lumbosacral spine examination revealed no localized 
tenderness or deformity.  The veteran exhibited full range of 
motion of the lumbosacral spine and full range of motion of 
the hips.  The diagnosis was chronic low back pain, with no 
objective findings.  An x-ray taken in conjunction with this 
examination showed a normal lumbosacral spine.  

Orthopedic examination in December 1994 revealed normal 
contours, normal posture, no tenderness, and no paravertebral 
muscle spasm in the lower back.  Range of motion studies of 
the lumbar spine indicated flexion to 80 degrees, extension 
to 40 degrees, and right, left, lateral, and rotary bending 
all to 40 degrees.  X-rays of lumbosacral spine were 
negative.  No objective findings were noted.  The diagnosis 
was residual state, minimal lumbar musculoligamentous strain.  

A VA examination report in May 1998 noted a history of back 
pain in 1989 or 1990 when he was knocked off a bicycle while 
carrying a piece of equipment.  Periodically since then his 
back would flare up for no apparent reason.  He stated that 
at times he can drive a tractor all day without any back 
discomfort and at other times merely bending over to pick 
something of minimal weight will cause back pain lasting for 
a week or so.  He had pain along the medial side of the right 
thigh sometimes along with his back pain.  He had missed 
approximately one week of work in the last five months 
because of his recurrent back pain.  Examination of the back 
revealed no muscle spasm and no tenderness over his 
lumbosacral muscle masses.  He was tender over the mid 
substance of the sacral, but had no sciatic notch tenderness 
and no tenderness over his sacroiliac joints.  

The veteran had marked limited motion in his back.  Flexion 
was to 30 degrees, extension was to 8 degrees, bending to the 
right was to 8 degrees, bending to the left was 18 degrees 
and turning to the right and left was about 15 degrees 
bilaterally.  X-rays of the lumbar spine showed some 
hypertrophic arthritis in the facet joints at the L3-L4 
articulation; the disc spaces appeared normal.  The diagnosis 
was recurrent back pain with mild arthritis at the L3-L4 
interspace.  The examiner commented that he planned to order 
an MRI of the veteran's back, as he was unable to see 
sufficient reason on the plane x-rays for such limited motion 
in the back.  In an addendum to this report, the examiner 
stated that the MRI report noted only a mild degenerative 
disc disease of L5 and S1.  

Examination in March 1999 revealed approximately 90 degrees 
of forward flexion, 30 degrees of extension and 20 degrees of 
lateral bending, all without a significant amount of pain.  
He also had a normal gait at this time.  Straight leg raise 
testing was within normal limits.  X-rays showed no evidence 
of any significant spondylolisthesis.  Although noted to have 
narrowing at the L5-S1 junction with some mild osteophytic 
formations, no significant osteophytes were noted.  
Otherwise, he had good alignment with no significant masses 
or osteolytic lesions.  The examiner stated that history and 
x-rays were consistent only with mild osteoarthritis of the 
lumbar spine.  The veteran had had a good range of motion 
throughout and no neurologic changes.  The diagnosis was 
osteoarthritis of the lumbar spine.  

The veteran has been evaluated at 10 percent under 38 C.F.R. 
4.71a, Diagnostic Code § 5295, pertaining to lumbosacral 
strain.  If the disorder is severe, with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, a 40 percent 
evaluation is warranted.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, a 20 percent evaluation is warranted.  
With characteristic pain on motion, a 10 percent evaluation 
is warranted.  If there are slight subjective symptoms only, 
the disorder is noncompensable.  

In Johnson v. Brown, 9 Vet. App. 7 (1996), the United States 
Court of Appeals for Veterans Claims outlined the procedure 
to be followed with regard to an increase in rating for 
lumbosacral strain from 10 percent to 20 percent.  First, the 
Board must address whether the appropriate diagnostic code 
and rating criteria have been applied.  The Board must then 
determine whether there is muscle spasm on extreme forward 
bending.  Third, the Board should make factual findings as to 
whether the appellant's lateral flexion constitutes "loss of 
lateral spine motion" and, if not, whether any discomfort 
noted by examiners equates to functional loss due to pain on 
lateral spine motion.  In determining the latter, the Court 
notes that the Board should also address whether a finding of 
such pain is "supported by adequate pathology and evidenced 
by the visible behavior of the [appellant] undertaking the 
motion."  38 C.F.R. § 4.40.  Finally, the Board must address 
whether the criteria for a 20 percent rating are alternative 
or cumulative and apply 38 C.F.R. §§ 4.7 and 4.21.  

Concerning the first requirement, the Board finds that 
Diagnostic Code 5295 is an appropriate code applicable to the 
veteran's lumbosacral strain based on the medical diagnosis.  
In view of the fact that there was clearly an exacerbation of 
low back problems shown on the VA examination in May 1998, 
the Board will first direct its attention to disability 
picture shown otherwise.  There was X- ray evidence of 
arthritic changes, with narrowing of the joint space.  
However, there was no muscle spasm on extreme forward 
bending, no significant limitation of motion, no significant 
amount of pain on motion and no unilateral loss of lateral 
spine motion.  Accordingly, no basis for a higher rating was 
shown.  

However, the May 1998 VA examination did show an exacerbation 
of low back symptoms as evidenced by what was clearly 
severely limited motion of the lumbar spine.  This finding 
establishes the veteran's entitlement to a 40 percent rating 
under Diagnostic Code 5292 for limitation of motion of the 
lumbar spine.  This increase to 40 percent is warranted for 
the period from the VA examination in May 1998 to the 
examination in March 1999, when, again, no more than the 10 
percent rating can be justified under the pertinent rating 
criteria.  That is, no limitation of motion or muscle spasm 
involving the back was shown. 


ORDER

To the extent indicated, an increased rating for residuals of 
a right hand disability is granted, subject to the criteria 
that govern the payment of monetary awards.  

An evaluation in excess of 10 percent for status post 
meniscectomy of the right knee is denied.  

To the extent indicated, an increased rating for residuals of 
low back musculoskeletal strain is granted, subject to the 
criteria that govern the payment of monetary awards.  



		
	NANCY I. PHILLIPS
	`Member, Board of Veterans' Appeals

 

